UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2332


In re: ELEAZAR TEODORO-BASILIO, a/k/a         Chelelo,    a/k/a   J.
Eleazar Teodoro-Basilio, a/k/a Huichol,

                Petitioner.



    On Petition for Writ of Mandamus.       (3:02-cr-00094-GCM-1)


Submitted:   May 13, 2011                      Decided:    May 31, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eleazar Teodoro-Basilio, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eleazar    Teodoro-Basilio         petitions       for      a    writ     of

mandamus, alleging the district court has unduly delayed acting

on his Petition for Writ of Error Audita Querela.                       He seeks an

order   from   this   court     directing      the    district    court       to    act.

Although we find that mandamus relief is not warranted because

the delay is not unreasonable, we deny the mandamus petition

without prejudice to the filing of another mandamus petition if

the district court does not act expeditiously.                   We dispense with

oral    argument   because      the    facts    and    legal     contentions         are

adequately     presented   in    the    materials      before     the       court    and

argument would not aid the decisional process.



                                                                  PETITION DENIED




                                         2